Citation Nr: 1635451	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a scar as residual of kidney surgery.  

2.  Entitlement to service connection for residuals of meningitis.  

3.  Entitlement to an initial disability rating in excess of 30 percent for gastroesophageal reflux disease (GERD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from January 1957 to October 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the Board in January 2015.  A transcript of that hearing has been associated with the claims file.  

In February 2015, the Board issued a decision that, in pertinent part, denied an increased initial rating for GERD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2015, the Court issued an Order that granted a Joint Motion for Partial Remand (JMR) by the Parties to vacate the portion of the Board's decision that had denied an increased initial rating for GERD, and returned it to the Board for further consideration consistent with the Joint Motion.

The February 2015 decision remanded the other issues, and in January 2016, the GERD issue was remanded by the Board.  The issues have been returned to the Board for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a scar measuring 26 cm by 0.5 cm with tenderness and discomfort at the posterior aspect of his right flank due to in-service treatment.

2.  The Veteran does not have a current residual disability associated with the meningitis treated during service.  

3.  The preponderance of the evidence shows that the Veteran's GERD symptomatology results in no more than considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right flank scar have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for residuals of meningitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for a disability rating in excess of 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in in October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Some of the Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  The Board acknowledges that the Veteran's service treatment records are incomplete; however, the RO has exhausted all possible avenues to obtain a more complete set.  The RO set forth its actions in a formal finding of unavailability dated August 2009.  Additionally, the Veteran was notified regarding the missing records in August 2009 and November 2012.  

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, VA treatment records were obtained, VA examinations were afforded, and a release for private treatment records was requested.  While the Veteran did submit some medical records in January 2016, he did not respond to  the request for a signed release for records for Dr. Bello of Gastroenterology Associates, and such records could not be requested.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, the Board acknowledges that the February 2015 remand requested a VA examination of the Veteran to determine whether the Veteran has any current residuals of his in-service episode  of meningitis.  The Veteran was afforded a VA examination in February 2016.  The examiner reviewed the available records in conjunction with a telephone interview with the Veteran without in-person or telehealth examination using the ACE process because the existing medical evidence supplemented with a telephone interview provided sufficient information on which to prepare the Disability Benefits Questionnaire and such an examination would likely provide no additional relevant evidence.  However, the examiner noted the Veteran brought some private records in and that he was observed to be alert and oriented with normal ambulation.  The examiner also reviewed the Veteran's electronic claims file, to include VA treatment records and the 2015 private emergency room report addressing symptoms consistent with the Veteran's contentions regarding meningitis residuals.  As that emergency room report essentially contains findings during what the Veteran contends is an active episode of meningitis residuals, the Board finds that the VA examination report is sufficient and that there has been substantial compliance with the prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When service treatment records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App.  46, 51 (1996)).  The law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo, supra. Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer, supra.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Residual Scar From Kidney/Ureteral Treatment 

The Veteran contends that he has a residual scar due to his treatment for a kidney disability during service.  The Veteran attended a January 2015 hearing in which he stated that he is claiming a scar as a residual rather than a current kidney disability.  He stated that he was operated on to repair his kidney.  His current complaints relate to his scar and no other kidney disability.

The Veteran's service treatment records show an anomaly, congenital of the kidney or ureter, aberrant vessel.  An intravenous pyelogram demonstrated a partial obstruction to the right kidney pelvis producing moderate enlargement.  He was treated with bed rest, Demerol, and analgesics, atropine initially.  The Veteran was then transferred to the 7100th Air Force Hospital in Wiesbaden, Germany.  The Veteran submitted photos of himself at the hospital; however, records from the hospital treatment are unavailable for review.   

As the Veteran does not claim to have, and the medical evidence does not indicate, any additional kidney disability or residual of his in-service treatment other than a scar, the Board will not address the possibility of other residuals and will focus the following analysis on whether the Veteran has a scar that is causally related to service.

During a March 2013 VA examination, the examiner specifically noted a scar measuring 26 by 0.5 cm with tenderness and discomfort at the posterior aspect of his right flank due to his treatment for urolithiasis during service.      

The Board notes that the Veteran is competent to report the date of onset of a large scar, as a scar is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical
in nature" and is capable of lay observation).  Moreover, the VA examiner confirmed that the claimed scar was consistent with the surgery the Veteran described.

Additionally, the Board notes that due to the lack of a general medical examination   at separation from service and the lack of records from his hospital stay in Germany, the Board can only rely on the Veteran's observations regarding the onset of his scar.  The Veteran's post-service records also show no other underlying cause for the scar and the VA examiner has acknowledged that the scar is related to his treatment for urolithiasis.

While the only available record mentions a congenital kidney or ureter anomaly, the Board notes the presenting complaint was an acute onset of colicky pain in the right costovertebral angle.  An IVP demonstrated a partial obstruction to the right kidney pelvis.  Due to the lack of medical records surrounding his treatment after transfer to the Air Force hospital in Wiesbaden, the Board cannot determine whether the reported surgery was solely for the congenital anomaly or for an additional problem involving partial obstruction.  

Accordingly, the Board will resolve all doubt in favor of the Veteran, and find that he incurred the claimed right flank scar during service.  

      Meningitis

The Veteran essentially contends that his documented meningitis during his active service resulted in a current disability manifested by, on average, yearly occurrences of fever and body aches.  The Veteran does not contend that he suffers from any other residuals of meningitis. 

The Board acknowledges that the Veteran was diagnosed with and treated for acute meningitis during service as seen in his August 1959 service treatment records.  

The record contains evidence of post-service complaints of myalgia and fever that the Veteran asserts are residuals of his meningitis during service.  For example, the Veteran has referred to his treatment for a viral illness in September 2015, at which time he presented with complaints of body aches, headache and neck stiffness.  He stated he had a low grade fever and a headache of 4/10 in severity.  He reported that he gets these symptoms about once a year but they usually last about 3 days and the current symptoms had lasted about a week.  

The Veteran was afforded a VA examination in February 2016.  The examiner reviewed the available records in conjunction with a telephone interview with the Veteran.  The examiner noted a history of viral meningitis diagnosed in August 1959, but determined that the Veteran has no residual of meningitis.  The examiner noted the Veteran brought some private records in and that he was observed to be alert and oriented with normal ambulation.  The examiner noted the illness prompting the Veteran's emergency room visit in September 2015, but noted it was a viral illness and did not show any intracranial process.  The examiner noted that the CT scan findings showed no evidence of stroke, hemorrhage, edema, mass, or midline shift.  The brain stem was normal as were the paranasal sinuses.  The impression was no acute intracranial process.  The examiner noted a lumbar puncture was recommended but the Veteran declined.  The examiner stated the viral syndrome was the same one that everyone has while having a cold and that it resolved by itself.

The record contains no medical evidence indicating chronic residuals of meningitis.  No medical professional has associated the Veteran's occasional complaints of myalgia or fever as a residual of his in-service meningitis.

While the Veteran believes that his occasional fevers and myalgias are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of  meningitis or a viral illness are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the symptoms the Veteran experienced post-service are in any way related to his diagnosed disability during service is also a matter that requires medical expertise to determine.  See Clyburn  v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current episodes of myalgia and fever is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Higher Initial Rating - GERD

The Veteran seeks a rating in excess of 30 percent for his service-connected GERD.  The Veteran has primarily described symptoms of continuous pain, as well as reflux and nighttime regurgitation that enters his lungs, wakes him up, and leads to vomiting.  The Board notes that he was diagnosed with Barrett's esophagus in 2010.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

There is no specific diagnostic code for GERD.  It is therefore rated as hiatal hernia, based on similarity of symptoms.  In this regard, 38 C.F.R. § 4.20 allows for analogous ratings of an "unlisted" condition" under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptoms are closely analogous.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346, a 30 percent rating is warranted    for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent  rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis (vomiting of blood) or melena (black, tarry feces associated with gastrointestinal hemorrhage) with moderate anemia; or other symptom combinations productive       of severe impairment of health.  

After review of the evidence of record, the Board finds that a rating in excess of 30 percent for the Veteran's GERD is not warranted.  

The Veteran was afforded a VA examination in June 2009.  The Veteran reported intermittent dyspepsia with regurgitation and reflux.  He noted hot acidic liquid washing up in the back of his throat several times a week.  He also noted occasional cough with burning acidic taste in the back of his throat associated with reflux at times.  He reported associated burning epigastric discomfort.  Reflux and dyspepsia flare-ups occurred about two to four times per week.  He occasionally slept sitting up due to symptoms.  He had frequent nausea with rare vomiting, but no hematemesis.  The examiner noted rare melena, but did not note any anemia.  The Veteran denied any significant problems with dysphagia.  Although the Veteran retired in 2008, he had no significant time lost from work due to reflux problems.  He reported mild to moderate effects on daily living in relation to his chronic reflux symptoms.  He had good nutrition with no evidence of malnutrition and adequate general health.  The Veteran's weight was essentially stable with no unusual weight gain or weight loss noted.

The Veteran was afforded another VA examination in May 2013.  At that time, the Veteran was treated with omeprazole, 40 mg, twice per day and pain medicine.  He had persistently recurrent epigastric distress.  The examiner noted no substernal  arm or shoulder pain, weight loss, vomiting, hematemesis, or melena.  An upper endoscopy performed in April 2012 showed Barrett's esophagus and GERD.  The examiner noted no impact on the Veteran's ability to work. 

The Veteran's treatment records showed that the Veteran's GERD symptoms included food particles coming up into his esophagus when he sleeps, even though he sleeps with his head elevated.  The treatment records showed one complaint of bloody stool in May 2014 with no associated anemia.  The Veteran reported continuous pain at a level of two to three out of ten, rising to a level of six or seven out of ten several times per week.  

During the January 2015 hearing, the Veteran testified that he had continuous pain.  When he sleeps, he wakes up with food, or vomit, in his mouth two to three times per week.  If he bends over to tie his shoes, he is unsure when that will come up.  He basically has a dull ache on good days, but some days even bending over to     tie his shoes will cause the pain level to shoot up much higher than that.  He acknowledged that he does not have anemia. 

The Board acknowledges the Veteran's reports of continuous pain, including     some substernal pain, as a result of his GERD symptoms, as well as the discomfort, sleep disturbance, and embarrassment he experiences as a result of his frequent reflux and regurgitation incidents.  It also acknowledges that a 2008 esophago-gastroduodenoscopy (EGD) report characterized his reflux as severe.  However, the Veteran's statements during treatment and the statements made by the medical care providers and VA examiners who participated in his case do not reflect that his GI symptoms, even when classified as severe, are in turn severely impairing his health, such that a rating of 60 percent under Diagnostic Code 7346 would be appropriate.  

The medical evidence of record does not reflect, and the Veteran denied during his Board hearing, treatment for anemia.  Material weight loss has also not been shown.  Indeed, May 2014 treatment records document a "steady increase in weight since approximately May 2012," and subsequently reflect the Veteran's efforts to lose weight for wellness reasons.  A VA examiner stated in June 2009 that the Veteran's general state of health appeared adequate, and that the Veteran reported no unusual weight loss.  A May 2013 VA examiner found that the Veteran's symptoms caused persistently recurrent epigastric distress, but did not find that the Veteran was anemic or had experienced material weight loss.  An October 2013 EGD showed Barrett's esophagus and hiatal hernia but no evidence of cancer.  In November 2013    and February 2014, the Veteran explicitly told VA health care providers that he was doing well overall.  The Board acknowledges that, although he has denied blood in his vomit, the Veteran has reported bloody stools on several occasions and that,     in June 2013 correspondence, he reported abnormal fatigue and lack of energy.  However, the most probative evidence of record does not indicate that the Veteran's symptoms, including pain, vomiting, and infrequent bloody stools, which are all enumerated in the criteria for a 60 percent rating under Diagnostic Code 7346, have caused anemia, material weight loss, or any other indicator of severe health impairment such that the higher rating is warranted.

Additionally, although the Veteran has not typically endorsed difficulty swallowing, intermittent dysphagia was noted on his 2008 EGD.  A November 2015 EGD noted mucosa suggestive of Barrett's esophagus and a hiatal hernia.  The biopsy report from that testing was negative for dysplasia and carcinoma.  However, as the medical evidence of record does not show that the Veteran has been diagnosed with a stricture of the esophagus, a higher evaluation under Diagnostic Code 7203 is also not appropriate.  38 C.F.R. § 4.114.  

The Board notes the Veteran's contention that GERD does not cause weight loss and that excessive weight is detrimental to GERD.  He submitted an article suggesting that clinically obese patients who lost weight had improvement of symptoms.  However, the rating criteria for evaluating the Veteran's disability include material weight loss as an indicator of significant gastrointestinal disability, and such is a relevant factor for consideration in evaluating his disability.  Material weight loss is but one symptom listed, and the rating criteria alternatively allow consideration of "other symptom combinations productive of severe impairment of health" such that weight loss is not necessarily required to support a higher rating.  

In sum, the symptomatology reported by the Veteran and the objective medical findings on examination and in treatment records are consistent with considerable impairment in health.  The word "considerable" in its ordinary usage, means "    large in extent or degree."  Webster's New College Dictionary 246 (3rd ed. 2008).  Throughout the period on appeal, the evidence does not show symptoms of material
weight loss, hematemesis, melena, anemia, or other symptom combinations productive of severe impairment of health.  Moreover, the VA examiners noted only mild to moderate effects on daily living and little effect on his ability to work.  The Board acknowledges the Veteran's complaints of persistently recurrent epigastric distress with pyrosis, regurgitation, and pain.  These symptoms, however, as described by     the Veteran and shown by the evidence more nearly approximate symptomatology consistent with considerable impairment of health as contemplated by a 30 percent disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Accordingly, a higher rating is not warranted.

The Veteran's symptoms are not productive of severe impairment of health, even if his GERD is occasionally severe.  Additionally, the examiners found no signs of severe impairment of health such as weight loss, malnutrition, anemia, or other equivalent impairment.   

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

The Board notes that the schedular criteria on which the Veteran's rating is predicated are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the rating criteria adequately describe the Veteran's disability level and symptomatology,    and provide for additional or more severe symptoms than currently shown by         the evidence.  Moreover, the case does not present indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  Indeed, the Veteran indicated during his June 2009 VA examination that he had not lost significant time from work due to his GERD or esophageal symptoms.  The record reflects he worked as a corporate pilot until his retirement in 2008.  There is also no objective evidence of, and the Veteran has not reported, frequent hospitalization for GERD or esophageal complaints.  In short, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran was employed until he voluntarily retired.  The VA examiners have not found any significant impact on the Veteran's ability  to work due to service-connected disability, and the Veteran has not asserted that he is unemployed or unable to maintain substantially gainful employment due to his service-connected GERD.  Therefore, no action pursuant to Rice is warranted.  

ORDER

Entitlement to service connection a right flank scar is granted.

Entitlement to service connection for residuals of meningitis is denied.  

Entitlement to an initial disability rating in excess of 30 percent for GERD is denied.



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


